
	
		I
		111th CONGRESS
		1st Session
		H. R. 2932
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Ms. Waters (for
			 herself, Mr. Conyers,
			 Mr. Bachus,
			 Ms. Moore of Wisconsin,
			 Mr. Payne,
			 Mr. Meeks of New York,
			 Mr. Gutierrez,
			 Ms. Wasserman Schultz,
			 Ms. Schakowsky,
			 Ms. Lee of California,
			 Mr. Hinchey, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent speculation and profiteering in the defaulted
		  debt of certain poor countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Very Unscrupulous Loan Transfers
			 from Underprivileged countries to Rich, Exploitive Funds
			 Act or the Stop
			 VULTURE Funds Act .
		2.FindingsThe Congress finds the following:
			(1)Many poor
			 countries have been struggling under the burden of international debts for many
			 years.
			(2)In 1996, the
			 international community created the Heavily Indebted Poor Countries Initiative
			 (the HIPC Initiative) to reduce the debt burden that curtailed spending on
			 economic development and poverty-reducing programs in many impoverished
			 countries.
			(3)Since adoption of
			 the original HIPC Initiative in 1996 and the Enhanced HIPC Initiative in 1999,
			 donor countries have committed more than $50,000,000,000 in bilateral and
			 multilateral debt cancellation to eligible countries.
			(4)Congress has
			 demonstrated its support for bilateral and multilateral debt relief through the
			 enactment of comprehensive debt relief initiatives for heavily indebted poor
			 countries in—
				(A)title V of H.R.
			 3425 of the 106th Congress, as enacted into law by section 1000(a)(5) of the
			 Act, entitled An Act making consolidated appropriations for the fiscal
			 year ending September 30, 2000, and for other purposes., approved
			 November 29, 1999 (Public Law 106–113; 113 Stat. 1501–311) and the amendments
			 made by such title;
				(B)title II of H.R.
			 5526 of the 106th Congress, as enacted into law by section 101(a) of the Act,
			 entitled An Act making appropriations for foreign operations, export
			 financing, and related programs for the fiscal year ending September 30, 2001,
			 and for other purposes., approved November 6, 2000 (Public Law 106–429;
			 114 Stat. 1900A–5); and
				(C)title V of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (Public Law 108–25; 117 Stat. 747) and the amendment made by such
			 title.
				(5)A
			 number of countries, including the United States, have canceled 100 percent of
			 the bilateral loans made by such countries to countries that are eligible for
			 debt relief under the Enhanced HIPC Initiative, and other major donor nations
			 have canceled a large percentage of such loans. However, a number of countries
			 eligible for such debt relief will continue to owe substantial debts to
			 international financial institutions such as the International Monetary Fund,
			 the International Development Association, and the African Development
			 Fund.
			(6)At the same time
			 that the international community has been extending debt relief to the poor
			 countries of the world, a new form of business has emerged for the purpose of
			 speculating in and profiteering from defaulted sovereign debt at the expense of
			 both the impoverished citizens of the poor nations and the taxpayers of the
			 world who have participated in international debt relief.
			(7)So-called
			 vulture creditors acquire, either by purchase, assignment, or
			 some other form of transaction, the defaulted obligations of, and sometimes
			 actual court judgments against, impoverished nations. Vulture creditors usually
			 acquire the debt for the payment of a sum far less than the face value of the
			 defaulted obligation. They do so for the sole purpose of collecting through
			 litigation, seizure of assets, political pressure, or other means, preferential
			 payment of the defaulted debt on terms and in amounts far in excess of the
			 amount paid by the vulture creditor to acquire the debt. The vulture creditors
			 seek payments far in excess of the rates of payment made to other similarly
			 situated creditors, including multilateral creditors (such as the International
			 Monetary Fund, the International Development Association, and the African
			 Development Fund), bilateral official creditors such as those working through
			 the Paris Club of Official Creditors or direct negotiations, or commercial
			 creditors working through the London Club mechanism of sovereign debt
			 restructuring.
			(8)Profiteering in
			 defaulted sovereign debt is made possible by the absence of the same type of
			 bankruptcy protections for sovereign debtors that are available to private
			 debtors. Bankruptcy or other insolvency laws protect private debtors through,
			 among other things, stays of execution pending reorganization or restructuring
			 of debt, suspension of the accrual of interest, cram-down powers
			 which allow the majority of creditors to force so-called
			 hold-out creditors to accept a debt restructuring that will
			 optimize the recovery of all creditors and avoid preferential payments to a
			 minority of creditors, and the ability to discharge debts and obligations as
			 part of a debt restructuring process.
			(9)Preferential
			 payments to vulture creditor holders of the defaulted sovereign debt of poor
			 countries serve to transfer the benefits of international debt relief efforts
			 from their intended beneficiaries, the citizens of the poor nations of the
			 world, to the speculators in sovereign debt who can experience exorbitant and
			 usurious rates of return on their speculation.
			(10)In pursuit of
			 their collection activities, vulture creditors have engaged in litigation in
			 the courts of the United States, which has, and continues to have, a negative
			 effect on the foreign relations of the United States, and hinders trade between
			 the United States and the poor countries whose defaulted debts have been
			 acquired by vulture creditors. Such disruptive activities have included, among
			 other actions, attempting to levy against the embassies of foreign states,
			 seeking to have foreign states held in contempt of court, issuing subpoenas to
			 visiting foreign dignitaries, and accusing foreign governments of violating the
			 Racketeer Influenced and Corrupt Organizations Act.
			(11)Many vulture
			 creditor holders of defaulted sovereign debt act through
			 offshore entities, incorporated in foreign states, despite being
			 substantially owned and operated by United States citizens or conducting
			 substantial business in the United States, with the purpose of avoiding
			 regulation and taxation of their activities in the United States.
			(12)The direct or
			 indirect speculation and profiteering in defaulted sovereign debt by United
			 States citizens, and the use of the courts in the United States to advance such
			 profiteering, is contrary to the foreign relations interests of the United
			 States and negatively affects the interstate commerce of the United
			 States.
			(13)In order to
			 successfully prevent the speculation and profiteering in the defaulted
			 sovereign debt of poor countries in a uniform fashion, and prevent the use of
			 the courts of the United States to assist in such profiteering, national
			 legislation is required to regulate the practices and procedures used in
			 litigation against foreign sovereigns.
			(14)To be effective
			 and properly regulate the use of judicial forums in an area affecting the
			 foreign relations of the United States, national legislation is required that
			 will mandate the public disclosure of relevant information concerning the
			 acquisition, ownership, and consideration provided by creditors in obtaining
			 their property interests in the defaulted sovereign debt of poor
			 countries.
			3.DefinitionsIn this Act:
			(1)Vulture
			 creditorThe term vulture creditor means any person
			 who directly or indirectly acquires defaulted sovereign debt at a discount to
			 the face value of the obligation so acquired, except that the term does not
			 include the Government of the United States or any agency of the Government of
			 the United States, any foreign state, or any international financial
			 institution (as defined in section 1701(c)(2) of the International Financial
			 Institutions Act).
			(2)Sovereign
			 debtThe term sovereign debt means a commercial
			 obligation of a foreign state, whether evidenced by a claim, contract, note,
			 negotiable instrument, award, or judgment.
			(3)Defaulted
			 sovereign debtThe term
			 defaulted sovereign debt means any sovereign debt for which
			 payment has been refused by a foreign state, which is subject to an announced
			 moratorium, upon which an award or judgement has been entered, or upon which a
			 payment of interest or principal has not been paid according to the terms of
			 the debt obligation.
			(4)Sovereign debt
			 profiteeringThe term
			 sovereign debt profiteering means any act by a vulture creditor
			 seeking, directly or indirectly, the payment of part or all of defaulted
			 sovereign debt of a qualified poor country, in an amount that exceeds the total
			 amount paid by the vulture creditor to acquire the interest of the vulture
			 creditor in the defaulted sovereign debt (excluding any amount paid for
			 attorneys’ fees or other fees and costs associated with collection), plus 6
			 percent simple interest per year on the total amount, calculated from the date
			 the defaulted sovereign debt was so acquired, but the term does not include the
			 purchase or sale of such a debt, or the acceptance of a payment in satisfaction
			 of the debt obligation, without threat of, or recourse to, litigation.
			(5)United States
			 personThe term United States person means—
				(A)a national of the
			 United States (as defined in section 101(a)(22) of the Immigration and
			 Nationality Act); and
				(B)a corporation,
			 partnership, association, joint stock company, business trust, unincorporated
			 organization, or sole proprietorship that is—
					(i)organized under
			 the laws of the United States or of any political subdivision thereof;
			 or
					(ii)owned or
			 controlled by a citizen or resident of the United States.
					(6)Foreign
			 stateThe term foreign
			 state includes a political subdivision of a foreign state, or an agency
			 or instrumentality of a foreign state (as defined in paragraph (7)).
			(7)Agency or
			 instrumentality of a foreign stateThe term agency or
			 instrumentality of a foreign state means an entity—
				(A)which is a
			 separate legal person, corporate or otherwise;
				(B)which is an organ
			 of a foreign state or political subdivision thereof, or a majority of whose
			 shares or other ownership interest is owned by a foreign state or political
			 subdivision thereof; and
				(C)which is neither a
			 citizen of a State of the United States (as defined in section 1332 (c) and (e)
			 of title 28, United States Code), nor created under the laws of any third
			 country.
				(8)United
			 StatesThe term United States includes all territory
			 and waters, continental or insular, subject to the jurisdiction of the United
			 States.
			(9)Qualified poor
			 countryThe term qualified poor country means a
			 foreign state identified on the list maintained by the Secretary of the
			 Treasury under section 6(a)(2).
			4.Prohibitions on
			 sovereign debt profiteering; penalties
			(a)ProhibitionsIt shall be unlawful for any United States
			 person, directly or indirectly, to engage in sovereign debt profiteering, or
			 for any person, directly or indirectly, to engage in sovereign debt
			 profiteering in the United States.
			(b)PenaltiesWhoever
			 willfully violates subsection (a) shall be fined an amount equal to the total
			 amount sought by the person through the sovereign debt profiteering.
			(c)Effective
			 dateThis section shall take
			 effect 90 days after the date of the enactment of this Act.
			5.Prohibition on use
			 of courts of the United States to further sovereign debt profiteering
			(a)In
			 generalA court in or of the
			 United States may not issue a summons, subpoena, writ, judgment, attachment, or
			 execution, in aid of a claim under any theory of law or equity a purpose of
			 which would be furthering sovereign debt profiteering.
			(b)Disclosures
			 required in actions involving collection of sovereign debtA court in or of the United States may not
			 issue a summons, subpoena, writ, judgment, attachment, or execution against a
			 foreign state or any debtor or creditor of a foreign state, with respect to
			 collection of sovereign debt of the foreign state, unless the court has
			 required each party seeking the summons, subpoena, writ, judgment, attachment,
			 or execution to file with the court, and the court has received, affidavits,
			 under oath, setting forth—
				(1)a
			 statement that written notice of the claim against the foreign state has been
			 provided to the Department of the Treasury;
				(2)a copy of the list of qualified poor
			 countries maintained under section 6(a)(2), which is current as of the date of
			 the affidavit; and
				(3)if the foreign
			 state is identified on the list—
					(A)a statement of the
			 names and addresses of all persons who, directly or indirectly hold any
			 interest in the claim against the foreign state;
					(B)a statement of the
			 total amount paid by all persons, directly or indirectly holding an interest in
			 the claim against the foreign state, to acquire the interest, including the
			 date the interest was acquired and the identity of any person from whom the
			 interest was acquired;
					(C)a statement containing a calculation of 6
			 percent simple interest per year on the total amount so paid, for the period
			 beginning with the date the interest was acquired, as of the date of each
			 action sought from the court;
					(D)a statement that
			 the claim against the foreign state has not been further assigned or encumbered
			 by the party;
					(E)a statement that
			 neither the holder of the debt, nor any owner, employee, or agent of the holder
			 has given anything of value to a foreign state, or any officer or agent of a
			 foreign state, in exchange for any action in connection with the acquisition or
			 collection of the debt, or any information concerning the acquisition or
			 collection of the debt;
					(F)a statement that
			 each person against whom any legal process is sought in the case has been
			 served with a copy of this Act, a copy of the complaint or initial process in
			 which the claim is stated, and copies of the affidavits required by this
			 subsection; and
					(G)a statement that copies of the affidavits
			 required by this paragraph have been provided to the Department of the
			 Treasury.
					(c)Legal process
			 issued in violation of this section is voidA summons, subpoena,
			 writ, judgment, attachment, or execution issued in violation of any provision
			 of this section shall be void.
			(d)Dismissal of
			 actions brought or maintained in violation of this sectionIf it
			 appears to a court in or of the United States that an action brought in the
			 court constitutes, or is in furtherance of, sovereign debt profiteering, the
			 court shall, on its own initiative or at the request of any interested party,
			 promptly dismiss the action.
			(e)Entitlement to
			 discoveryA party against
			 whom a summons, subpoena, writ, judgment, attachment, or execution is sought in
			 an action brought with respect to collection of sovereign debt of a foreign
			 state, and the foreign state, shall be entitled to discovery to determine the
			 veracity of the matters attested to in any affidavit required by subsection
			 (b).
			(f)Requirement To
			 serve affidavits on all persons against whom any legal process is
			 soughtEach party seeking a
			 summons, subpoena, writ, judgment, attachment, or execution pursuant to
			 subsection (b) shall serve on each person against whom any legal process is
			 sought a copy of this Act, a copy of the complaint or initial process in which
			 the claim is stated, and copies of the affidavits required by subsection
			 (b).
			(g)Information
			 required To be provided to the Treasury DepartmentEach party
			 seeking a summons, subpoena, writ, judgment, attachment, or execution pursuant
			 to subsection (b) shall present to the Secretary of the Treasury—
				(1)written notice of
			 the claim involved; and
				(2)copies of the
			 affidavits required by subsection (b)(3).
				(h)Effective
			 dateThis section shall apply
			 to actions brought or pending on or after the date of the enactment of this
			 Act.
			6.Duties of the
			 Department of the Treasury
			(a)Maintenance of
			 listsThe Secretary of the Treasury shall compile and maintain,
			 and make available to the public—
				(1)an up-to-date list
			 of the foreign states that are eligible for financing from the International
			 Development Association but not from the International Bank for Reconstruction
			 and Development; and
				(2)an up-to-date list
			 of the foreign states listed under paragraph (1) with respect to which the
			 Secretary of the Treasury, in consultation with the Secretary of State, has not
			 determined that—
					(A)the government of the state (including its
			 military or other security forces) engages in a pattern of gross violations of
			 internationally recognized human rights (as defined in section 116 of the
			 Foreign Assistance Act of 1961 (Public Law 87–195));
					(B)the government of
			 the state has an excessive level of military expenditures;
					(C)the government of the state has provided
			 support for acts of international terrorism, as determined by the Secretary of
			 State under section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2405(j)(1)), or section 620A(a) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2371(a)); or
					(D)the government of
			 the state is failing to cooperate with the United States on international
			 narcotics control matters.
					(b)Maintenance of
			 affidavits as public recordsOn presentation of an affidavit
			 pursuant to section 5(g), the Secretary of the Treasury shall accept the
			 affidavit and maintain the affidavit as a public record.
			(c)Notification of
			 poor countries of the provisions of this ActWithin 90 days after
			 the date of the enactment of this Act, the Secretary of the Treasury shall
			 provide written notice to each foreign state referred to in subsection (a)(1)
			 of the provisions of this Act.
			(d)Annual
			 reportsWithin 1 year after the date of the enactment of this
			 Act, and annually on the anniversary of the date the first report is submitted
			 under this subsection, the Secretary of the Treasury shall submit to the
			 Committees on Financial Services and on the Judiciary of the House of
			 Representatives and the Committees on Foreign Relations and on the Judiciary of
			 the Senate, and make available to the public, a report that—
				(1)explains how the Secretary determined which
			 countries would be included in the list of foreign states maintained under
			 subsection (a)(2);
				(2)summarizes the
			 affidavits presented to the Secretary pursuant to subsection (b) during the
			 period covered by the report; and
				(3)discusses how this Act has advanced the
			 policies of the United States with respect to poor countries and supported the
			 goals and purposes of the Enhanced HIPC Initiative (as defined in section
			 1625(e)(3) of the International Financial Institutions Act), the Multilateral
			 Debt Relief Initiative, and other international efforts to provide debt relief
			 to poor countries.
				7.Relationship to
			 State lawIn the event of a
			 conflict between this Act and a provision of State law, this Act shall
			 control.
		8.SeverabilityIf any provision of this Act or the
			 application thereof to any person or circumstance is held invalid, the
			 invalidity does not affect other provisions or applications of this Act which
			 can be given effect without the invalid provision or application, and to this
			 end, the provisions of this Act are severable.
		
